Citation Nr: 1827765	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  08-11 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for bipolar disorder from June 1, 2012.

2.  Entitlement to a total rating based on individual employability due to service-connected disability (TDIU) prior to September 23, 2016.


WITNESSES AT HEARINGS ON APPEAL

The Veteran, his father, and his caregiver


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from March to July of 2003 and from January to June of 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the VA Regional Office (RO) in Jackson, Mississippi.  The Veteran and his father testified at a hearing conducted before a Decision Review Officer in June 2008.  In March 2016, the Veteran and his caregiver testified at a hearing conducted before a Veterans Law Judge who has since retired from the Board.  In March 2018, the Veteran and his caregiver testified at a videoconference hearing before the undersigned.

A Board decision in July 2016 restored service connection for bipolar disorder and granted an increased rating effective from October 26, 2006, to June 1, 2012.  The Board remanded the issue of a rating in excess of 70 percent from June 1, 2012, for further development, including the issuance of a Supplemental Statement of the Case, as the RO had not considered the assignment of a disability rating from June 1, 2012, the date that service connection had been severed.  The Board also remanded the issue of entitlement to TDIU for further development.  In February 2018, the RO granted TDIU effective from September 23, 2016.  

The Board observes that the Veteran did not appeal the Board's July 2016 decision.  Consequently, the Board finds that the part of the Veteran's appeal consisting of the rating assigned to his disability from October 26, 2006, to June 1, 2012, is final and is not on appeal.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1100 (2017).  As that decision is final, and in light of the RO's partial grant of TDIU, the Board has characterized the issues as set forth on the first page.

The Board also observes that during this appeal, the Veteran was previously represented a veterans service organization (VSO).  As discussed in a May 2015 remand for a hearing, that VSO had submitted correspondence in May 2014 revoking their representation; however, they continued to submit argument on the Veteran's behalf, and were considered to remain as the representative.  Most recently, the Veteran appeared pro se at his March 2018 hearing, and VA's internal claims tracking system, the Veterans Appeals Control and Locator System (VACOLS), shows that the Veteran has no representative.  Therefore, the Board concludes that the Veteran is currently self-represented in this appeal.  


FINDINGS OF FACT

1.  The Veteran's service-connected bipolar disorder has not been productive of total occupational and social impairment.

2.  The 70 percent disability rating for bipolar disorder during the entire pendency of this appeal meets the criteria for schedular consideration of TDIU.  

3.  The Veteran completed one year of college and has not been gainfully employed since February 15, 2008.    

4.  The Veteran's service-connected bipolar disorder precluded his substantially gainful employment beginning February 15, 2008.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for bipolar disorder from June 1, 2012, have not been.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.126a, 4.130, Diagnostic Code 9432 (2017).

2.  The criteria for an award of TDIU for the entire period beginning February 15, 2008, have been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to notify and assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

II. Increased rating claim

A. Applicable laws and regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

B. Bipolar disorder

The Veteran is evaluated at the 70 percent rate under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9432.  The evidence fails to show that the highest 100 percent rating is warranted.  Pertinent evidence, including a February 2017 fee-based mental disorders examination, a July 2017 VA mental disorders examination, as well as treatment records, does not establish total occupational and social impairment.  Neither the fee-based nor the VA examiner opined that the Veteran's disability results in total occupational and social impairment.  The fee-based examination report shows that the Veteran lived with three other people and that that they all cohabitated "well."  The Veteran also reported having three friends and a few acquaintances that he visited when the mood "hits" him to do so.  The VA examination reveals that the Veteran had friends that stopped by to shoot pool with him.  Consequently, the evidence suggests that the Veteran does not have total social impairment.  The Board acknowledges his testimony at the 2018 hearing that he did not have friends; however, he further testified having two or three people he could call on if he needed anything.  In this case, the evidence does not establish total social impairment.  To the extent that the Veteran's bipolar disorder impacts his employability, the Board is granting TDIU below.  

The Veteran's treatment records and the 2017 examinations have not shown symptoms contemplated by a 100 percent rating, such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name; and the intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  Although the Veteran was hospitalized for suicidal ideation from February to March 2017, persistent danger of hurting himself has not been shown.  No medical professional has provided any opinion indicating that the Veteran's disability results in total occupational and social impairment.    

In rendering this decision, the Board has considered how the Veteran's symptoms impact his occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board has also considered the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  However, when considering the totality of the evidence, the Veteran's symptoms have not been shown to result in total occupational and social impairment.  

Consequently, the criteria for a rating in excess of 70 percent for bipolar disorder from June 1, 2012, have not been met and the claim is denied.  In making this determination, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

III. TDIU

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).  The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  In making its determination, VA considers such factors as the extent of the service-connected disabilities, and employment and educational background.  38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.  38 C.F.R. § 3.341(a).  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.  

In the current appeal, service connection has been granted for bipolar disorder, rated as 70 percent disabling; the Veteran met the schedular criteria for consideration under 38 C.F.R. § 4.16(a) prior to September 23, 2016, the date on which TDIU was effectuated.  

When affording the Veteran the benefit-of-the-doubt, the evidence supports a finding that his service-connected bipolar disorder has rendered him unemployable prior to September 23, 2016.  In this case, as shown in a September 2016 VA Form 21-8940, "Veterans Application for Increased Compensation Based on Unemployability," the Veteran last worked full-time as a plumber's helper in February 2008.  He completed two years of college and had no additional training or education.  Information from the plumbing company received in December 2016 confirms that the Veteran was last employed on February 14, 2008.  The Veteran's treatment records have not shown that he has worked since February 2008.  An October 2009 VA mental disorders examination shows that the Veteran had not demonstrated the ability to maintain sustained and continued work.  The Veteran was noted to consistently have difficulty dealing with others.  

In this case, the Veteran has not been employed since February 15, 2008, and the 2009 examination shows that the Veteran's bipolar disorder rendered him unemployable.  The February 2018 rating decision awarding TDIU provided an effective date of September 23, 2016, the date that the Veteran's VA Form 21-8940 was received.  However, as per Rice v. Shinseki, 22 Vet. App. 447 (2009), the issue of TDIU was raised in connection with the Veteran's increased rating claim.  As such, the Board concludes that the Veteran has had a claim for TDIU pending since February 2007, when his increased rating claim was received.  Consequently, as the Veteran has not been gainfully employed since February 15, 2008, and as the RO has previously found that the Veteran's bipolar disorder renders him unemployable, the Board concludes that TDIU effective February 15, 2008, is warranted.  In light of the above, the claim is thus granted.  38 U.S.C. § 5107(b).  


ORDER

Entitlement to a rating in excess of 70 percent for bipolar disorder from June 1, 2012, is denied.

Entitlement to TDIU for the entire period beginning February 15, 2008, is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


